DAVIDSON, Judge.
The conviction is for the unlawful transportation of whiskyin a dry area; the punishment, a fine of $100.00.
The information is fatally defective in failing to allege the constituent elements necessary to constitute Andrews County a dry area — that is, that an election was held and that the returns were canvassed, the result declared, and publication made of that result. See: Alexander v. State, 132 Tex. Cr. R. 1, 102 S. W. (2d) 209; Gallagher v. State, 142 Tex. R. 133, 151 S. W. (2d) 819; Brown v. State, 135 Tex. Cr. 3, 117 S. W. (2d) 107.
The judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court.